El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Lorenzo Rivera fué excarcelado a virtud de una petición de habeas corpus que originalmente se presentó ante esta Corte Suprema. La opinión y sentencia se dictaron en diciembre 11, 1925, y se sostuvo que la corte inferior actuó sin jurisdicción al imponerle al acusado una multa de cin-cuenta dólares y en su defecto cárcel por infracción de la re-gla N del reglamento de la Comisión de Servicio Público, aprobado en junio 30, 1925.
La acusación consistió en haber operado el acusado un automóvil-guagua, entre puntos fijos, en la ciudad de Ponce, mediante lucro, sin antes haber obtenido un certificado de necesidad y conveniencia expedido por la Comisión de Ser-vicio Público para la explotación del negocio. El funda-mento de nuestra decisión 34 D.P.R. 773, descansó en que la única sanción prevista por las reglas y reglamentos de la Comisión se establece en el artículo 95 de la Ley No. 70 definiendo las compañías de servicio público etc., aprobada en diciembre 6, 1917 (2) p. 539), tal como fué enmendado por la Ley No. 32, aprobada en junio 20, 1921, p. 185, siendo su aplicación de carácter administrativo y no penal.
No pareció necesario entonces hacer un estudio más ex-tenso de la ley aplicable, ya que por otra parte el Fiscal, en el acto de la vista, se allanó de plano a la solicitud del peti-cionario, por los motivos expresados en nuestra opinión. No obstante, como en el reglamento aprobado por la Comi-*287siga en junio 3, 1924, la regla XYI indica como penalidad aplicable la del artícnlo 99 de la Ley No. 70 (p. 541), a pe-sar de que al final del reglamento bajo el epígrafe dé “Sanción penal” se copia textualmente el artícnlo 95 de la misma ley y no el 99, parecía conveniente en vista de esa contradicción y de las diferencias de criterio entre el Fiscal y el Attorney -General, como veremos más adelante, qne se discutiera con más amplitud el asunto; por lo que este tribunal dictó la siguiente resolución:
“Oigase a las partes sobre la influencia que pueda tener en la consideración y resolución de la cuestión envuelta en este caso el artículo 99 -de la Ley No. 70 de 1917 y cualquier otro de la misma que con él se relacione, y para ello se señala el 23 de diciembre actual a las 2 p. m. Notifíquese. ”
Celebrada la nueva comparecencia, tanto el Fiscal como el Attorney General sostuvieron puntos de vista opuestos, sometiéndose además alegatos escritos por todas las partes interesadas.
El fiscal sostiene en resumen que no debe modificarse nuestra sentencia de diciembre 11, 1925, porque el artículo 99 de la Ley No. 70, “Definiendo las compañías de servicio público” etc., aprobada en diciembre 6, 1917, no “establece penalidad alguna por infracción a las reglas y reglamen-tos, sino penalidad por desobediencia a una orden final de la Comisión, o de cualquier Corte de Distrito, o lo que es lo mismo, establece penalidad por desacato, lo que en cuanto a las cortes insulares es superfino ya que ellas tienen el po-der inherente para castigar, además de la ley especial que así lo define y lo castiga.”
El artículo 99 dice:
“Pena por infracción de órdenes de la .corte. — Toda persona, ya sea oficial, agente, o empleado de cualquier compañía de servicio público o de cualquier compañía que a sabiendas faltare, omitiere, fuere negligente o se negare a obedecer a observar y cumplir cual-quier orden final, disposición o requisito de la Comisión o de cual-quier orden final o decreto de la predicba Corte de Distrito de San *288Juan, Sección Primera, o de cualquier otra corte, o que a sabiendas procurare, ayudare o permitiere cualquier infracción, omisión, falta, negligencia o negativa antedicha, será culpable de delito menos grave (misdemeanor), y convicto que fuere en cualquier corte de registro, será penada con multa que no exceda de quinientos (500) dólares o prisión por no menos de un mes ni más de doce meses, o ambas pe-nas, a juicio de la corte; y al ser convicto de cualquier falta subsi-guiente será castigado con multa que no exceda de mil (1,000) dó-lares, o prisión por no menos de tres ni más de dieciocho meses, o ambas penas, a juicio de la corte.”
La ley definiendo las compañías de servicio, etc., que decretó la legislatura en 1917 ( (2) p. 433), parece que fué tomada de la ley de servición público de Pennsylvania, y el artículo 99 es el equivalente a la sección 39 de aquella ley, que lee como sigue:
"See. 39. — Any person, whether an officer, agent, or employe of any public service company or not, or any corporation, who shall knowingly fail, omit, neglect, or refuse to obey, observe, and comply with any final order, direction, or requirement of the commission, or with any final order or decree of the said 'Superior Court or of the Supreme Court; or who shall knowingly procure, aid, or abet any such violation, omission, failure, neglect, or refusal, — shall be guilty of a misdemeanor, and upon conviction thereof in any court of quarter session of competent jurisdiction shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not less than one month, nor more than twelve months, either or both, at the discretion of the court; and upon conviction of any subsequent offense shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not less than three months, nor more than eighteen months, either or both, at the discretion of the court.”
La cuestión para resolver sería si el artículo 99 es de aplicación a las simples violaciones de las reglas y reglamen-tos generales que dicta la Comisión en virtud de la autori-dad que le concede el artículo 48 para redactar tales regla-mentos. No creemos que ni por inferencia se podía llegar á una conclusión afirmativa. Como cualquier otro estatuto penal,' está sujeto a una interpretación restrictiva y nadie *289piiede ser objeto de una penalidad a menos que exista una declaración expresa de la ley y no por implicación o inter-pretación de la misma. Aunque nuestra legislatura resume el artículo 99 en su encabezamiento bajo el epígrafe de “Pena por infracción de órdenes de la corte,” no es ello una expresión equivocada del legislador, pues claramente se desprende del conjunto que su texto se contrae única y ex-clusivamente a desacato, pues convenimos con el fiscal que no otra cosa significa la desobediencia a órdenes finales, tanto de la Comisión como decretos de las cortes de distrito.
La autoridad de la Comisión para dictar órdenes con el carácter de finales se deriva del poder general administra-tivo que el Acta Orgánica y la Ley No. 70 de 1917 fian in-vestido a la Comisión de Servicio Público para inspeccionar" y regular a todas las compañías de servicio público que-operan en Puerto Rico. La ley define las facultades de la. Comisión y sus deberes, establece la práctica y el procedi-miento ante la misma para la- celebración de audiencias, d'e' oficio o mediante querella, y ella por último dicta órdenes o resoluciones finales, las que deben notificarse a las partes afectadas en la forma que dispone el art. 74, diciendo:
“Notificación de órdenes finales. — Toda orden final de la Comi-sión se- notificará a cada compañía de servicio público a la cual afec-tare, en la forma que ahora se dispone por la ley para citaciones de individuos o corporaciones. La devolución de la orden diligen-ciada, se hará al secretario de la Comisión por la persona que- no-tificare dicha orden, en la forma y manera que ahora se dispone-por la ley para el diligenciamiento de citaciones; y copias certifi-cadas de dicha orden se enviarán por correo certificado a todas las demás partes en el procedimiento en el cual se dictare o a sus res-pectivos abogados, pero el hecho de no haberse recibido dichas co-pias, por cualquiera de estas partes no impedirá que dicha orden sea definitiva y que rija en la fecha que en la misma se especifica.” (1917 (2) p. 525.)
Esta disposición corresponde a la sección 13 de la ley de Pennsylvania y por sus términos en armonía con las de-más disposiciones de la ley, una orden final puede definirse-*290como el resultado de una cuestión sometida a la considera-ción de la Comisión y que debe ser notificada en la manera provista a las partes afectadas por la misma, como si se tratara de la sentencia final de una corte. Y a esta clase de órdenes es a la que tiene alcance el artículo 99 en caso de su desobediencia. Se insiste, sin embargo, por el Attorney General que el artículo 99 es de aplicación a la violación de las reglas y reglamentos generales que dicta la Comisión y principalmente apoya su argumentación en el artículo 25 de la Ley No. 70 y en la regla XVI del reglamento aprobado por la Comisión en junio 30, 1925, alegando que esa regla establece una acción punitoria para cualquier porteador público que se negare a obedecer cualquier orden de la Co-misión o infrinja las disposiciones del reglamento. Su ar-gumentación en ese punto "es como sigue:
“Asimismo el artículo 25 dice que siempre que la Comisión de-terminare que el servicio de cualquier compañía de servicio público es inseguro, inadecuado insuficiente o irrazonable, la Comisión de-terminará y especificará, mediante orden. escrita, .el servicio, facili-dades, reglas, reglamentos o prácticas justos, razonables, seguros, adecuados y suficientes que deberán ser puestos en vigor por dicha compañía, y previa notificación, será el deber de toda compañía de ¡servicio público, a la cual afectare dicha orden, obedecerla y obser-varla. A virtud de estos poderes, la Comisión promulgó un regla-mento en 30 de junio de 1925, que derogaba el reglamento que exis-tía con fecha anterior.
“En la regla 16 de este reglamento se establece una acción puni-toria para cualquier porteador público, que sujeto a las disposi-ciones del reglamento, no lo cumpliere o se negare a obedecer y aca-tar cualquier orden de la Comisión, dictada por virtud de dicho re-glamento, y se dispone, además, que cualquier persona, firma, socie-dad o corporación que infrinja cualesquiera de las disposiciones del reglamento, será penado con lo dispuesto en el Artículo 95 de la Ley ■de Servicio Público, tal como quedó éste enmendado por la Ley No. 32 de 20 de junio de 1921.- Este error de la Comisión de señalar ■el artículo 25 (sic) por el artículo 99 de la Ley, en nada perturba la facultad de la Comisión, para considerar cualquier violación al reglamento dictado por la Comisión, y hacer que el violador sea juz-gado por una Corte de Distrito competente.”
*291El artículo 25 indicado dice así:
“Reglamentación de servicios, facilidades, reglas, reglamentos y prácticas. — Siempre que'la Comisión determinare, después de audien-cias celebradas de oficio, o en virtud de querella, según más adelante se dispone, que el servicio, facilidades, reglas y reglamentos, prác-ticas o clasificaciones de cualquier compañía de servicio público en relación con sus deberes públicos son inseguros, inadecuados, insufi-cientes, injustos o irrazonables, la Comisión determinará y especi-ficará en orden por escrito, que deberá dictarse y archivarse según se dispone más adelante, el servicio, facilidades, reglas, reglamentos o prácticas justas, razonables, seguros, adecuados y suficientes, que deberán ser puestos en vigor observados, prestados, o suministrados en el desempeño de sus deberes públicos por dicha compañía; y pre-via notificación, será el deber de toda compañía de servicio público, a la cual afectare dicha orden, observarla y obedecerla.” (1917 (2) p. 485.)
Esta prescripción de la ley da precisamente la idea de lo que debe entenderse por una orden final siendo el resul-tado de una controversia ante la Comisión, bien a iniciativa de este organismo o en virtud de querella, que es materia distinta a las reglas y reglamentos generales que dicta la Comisión según así le autoriza el artículo 48 que dice así:
“Reglas y Reglamentos — Reserva de Informes. — La Comisión po-drá dictar reglas y reglamentos no incongruentes con la ley, que fueren necesarios o propios para el ejercicio de sus facultades o para el desempeño de sus deberes; y siempre que la Comisión de-terminare que es necesario, en interés del público, podrá abstenerse de dar publicidad a los hechos o informes obtenidos durante el curso de cualquier investigación.” (1917 (2) p. 511).
No existe nada en la ley definiendo las compañías de servicio público que declare expresamente que la violación de tales reglas o reglamentos generales constituye un misdemeanor. Si es ésta la clase de delito a que el Attorney General alude, sosteniendo que la regla XYI establece dicha acción punitoria por infracción de sus reglas generales, esto equivaldría a decir que la legislatura había delegado en la Comisión la facultad de determinar los actos u omisiones *292que constituyen delito en relación con las compañías de ser-vicio público, pero esa es una facultad que no puede dele-garse por las legislaturas ni podía encontrarse ninguna au-toridad que pudiera sostener una teoría parecida. Cuando un estatuto no prescribe que la infracción de reglamentos equivaldrá a un delito, los reglamentos mismos son inefica-ces para crear tal delito. En todos los casos debe existir el mandato estatutorio para declarar que un acto equivale a un delito. 6 R.C.L. 182. Lo que bace la Comisión al dictar' reglamentos generales es ejercitar una autorización delegada por la legislatura, bajo otro aspecto, para pres-cribir ciertos deberes sobre los cuales la ley puede actuar al imponer una pena y al realizar el objeto propuesto al poner en vigor la ley. Y la Comisión al poner en vigor el último Reglamento aprobado en junio 30, 1925, fia prescrito aquellos deberes en diversas reglas que no siendo inconsis-tentes con la ley sirven de norma a las compañías de ser-vicio público a llenar sus fines y para que se le dé un efecto práctico a la ley. La Comisión, sin embargo, no podía ori-ginalmente declarar la penalidad si sus reglas fueren viola-das, a menos de existir una declaración expresa en la ley en tal sentido. Este es el alcance que puede tener la regla XYI del reglamento, que dice:
“Cualquier porteador público, sujeto a las disposiciones de este reglamento, que no cumpliera o se negare a obedecer y acatar cual-quier orden de la Comisión, dictada por virtud del presente regla-mento, o cualquier persona, firma, sociedad o corporación que infrin-giere voluntariamente cualesquiera de sus disposiciones será denun-ciado de acuerdo con lo dispuesto en el Artículo 95 de la Ley de Servicio Público, tal como quedó enmendada por la Ley No. 32 de 20 de junio de 1921.”
La regla cita el artículo 95 como la única penalidad que establece la ley para las .infracciones del reglamento y aun-que su fuerza, como materia penal, no la recibe directa-mente .de tales' reglamentos, es sí un dato solamente que de-muestra que ño fue un error de la Comisión al redactar su *293ultimo reglamento de junio 30, 1925, pareciendo más bien que- así quiso aclarar la contradicción que aparecía del re-glamento anterior de junio 3, 1924.
Es posible que pueda inducir a error aquella parte del artículo 99 que dice:_“o se negare a obedecer a ob-servar y cumplir cualquier orden final, disposición o requi-sito de la Comisión” .... en sentido que la palabra “dis-posición” pueda significar las reglas generales que dicta la Comisión.
Sin embargo, como sostiene el fiscal, la traducción de “disposición” por “direction” del texto inglés es equivo-cada. El artículo en inglés tal como se ba tomado de la Ley de Pennsylvania emplea las palabras “refuse to obey, observe, and comply with any final order, direction, or requirement of the commission” . ... j según el Diccionario de Bouvier, tomo 1, p. 868, la palabra “direction”-se define: “En otro sentido, es casi sinónima de instrucción.”
De todos modos, si la intención de la legislatura hubiera sido establecer el delito de misdemeanor por la infracción de las regias y reglamentos de la Comisión, expresamente lo hubiera decretado, en igual forma que lo ha establecido para las infracciones de las reglas y reglamentos de Sanidad.

Por todo lo expuesto, no debe modificarse nuestra reso-lución de diciembre 11, 1925.

El Juez Asociado Sr. Wolf no intervino en la vista de este caso.